Citation Nr: 9907013	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-01 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 

2.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  Diabetes mellitus is of service origin.  

2.  Residuals of a right hernia repair are of service origin.  


CONCLUSION OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1998).

2.  Residuals of a right inguinal hernia repair were incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  If the disorder is diabetes 
mellitus, service connection may be granted if manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs (VA) to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1998).

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  Thus, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some service medical records 
might be missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet.App. 365, 367 (1991).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).


Diabetes Mellitus

A review of the record demonstrates that the veteran 
requested service connection for diabetes mellitus in August 
1995.  

Outpatient treatment records received from the Atlanta VA 
Medical Center (MC) in August 1995, demonstrate that the 
veteran was diagnosed with non-insulin dependent diabetes 
mellitus in July 1995.  

At the time of a September 1995 VA examination, the veteran 
reported that he was initially diagnosed with DM in 1984, but 
that he had allegedly had symptoms while he was in the 
military service.  He indicated that he had had several 
glucose tolerance tests (GTT) performed inservice but that 
these were negative for DM.  He noted that the symptoms that 
he had inservice were intermittent shakiness, frequent 
urination, and occasional blurred vision.  He indicated that 
he was presently on a hypoglycemic agent as opposed to 
insulin.  He reported that the medication had been varied 
over the years and that he was presently on Diabeta.  He 
indicated that his appetite was normal and that his body 
weight was stable.  He also reported that a diagnosis of 
Peyronie's disease had possibly been made.  Following 
examination, a diagnosis of NIDDM, presently under treatment, 
was rendered.  

A review of the veteran's service medical records 
demonstrates that there were no diagnoses or findings of DM 
inservice. 

In December 1995, the veteran forwarded copies of treatment 
records from his private physician, C. T., M.D., dated in 
September 1971, showing the results of a GTT performed at 
that time.  

He also forwarded a photocopy of a February 1972 letter from 
A. F., M.D., that was addressed to the Department of 
Transportation.  In the letter, it was noted that the main 
problem that the veteran had come to see him for was that he 
had been found to have sugar in his urine on his last 
employment examination.  He noted that the veteran had had a 
two hour p.c. sugar of 173 and that a GTT run in Margate 
General Hospital had revealed a fasting blood sugar of 112, 
one half hour 196, one hour 253, two hours 164, and three 
hours 112.  He further indicated that the veteran had two 
plus sugar at one hour and three plus sugar at two hours in 
the urines.  The rest of the urines were negative.  He noted 
that since then, the veteran had taken no medication and had 
been on a normal diet except that he had stayed away from 
carbohydrates and starches and had lost 25 pounds.  

Dr. F. indicated that when he first saw the veteran on 
February 25, 1972, he thought that he possibly had mild 
diabetes and a possible impaired glucose test.  He also noted 
that there was some question as to whether the veteran had 
taken some ethanol in the days prior to the GTT which 
interfered with the glucose tolerance.  

He noted that further testing revealed a drop of blood sugar 
to 58 in the third hour but that at two hours the blood sugar 
was 99.  He reported that this was practically a normal GTT 
except for a slight tendency to hypoglycemia in the third 
hour as the veteran had become slightly symptomatic at that 
time.  

Dr. F. indicated that the veteran did not have diabetes at 
that time.  He reported that the veteran had a tendency to 
possible functional hypoglycemia which could be preemptory of 
diabetes mellitus in the future but not necessarily so.  He 
noted that the veteran should have a GTT done every year.  He 
further indicated that he had advised the veteran to stay 
away from carbohydrates mainly to avoid hypoglycemia symptoms 
as opposed to diabetes.  

In September 1996, the veteran forwarded an August 1996 
letter from A. M., M.D.  In his letter, Dr. M. indicated that 
he was assigned to Carrier Airwing Eight from May 1963 to May 
1965.  He noted that he was the veteran's personal physician 
during this time.  He indicated that he also performed 
physicals on the veteran during this time period.  He 
recalled helping and advising the veteran regarding certain 
medical problems.  He indicated that there were times that he 
complained of dizziness and blurred vision, which on more 
than one occasion were possibly related to meals.  He also 
noted having performed glucose tests on the veteran which 
were elevated.  He reported that both he and the veteran were 
concerned that a diagnosis of DM could have had an adverse 
effect on a nine month Mediterranean cruise.  

He noted that he advised the veteran as to diet and lifestyle 
changes which could perhaps improve his baseline Diabetes 
state or his abnormal GTT.  He indicated that he did not make 
any formal report of this abnormality to the Commanding 
Officer.  

Dr. M. indicated that he could state without reservation that 
the veteran did have a significantly abnormal GTT sometime 
during late 1963.  He also felt that the veteran had a latent 
form of Type II DM which could adequately be controlled by 
change in diet and lifestyle.  

In July 1997, the veteran was afforded a personal hearing.  
At the time of the hearing, the veteran reported having 
fatigue, frequent urination, and dizziness, during service.  
He further noted that Dr. M. was reluctant to ground him for 
these conditions.  The veteran testified that he eventually 
was grounded by Pan Am, the airline company, as a result of 
his DM.  

In a May 1997 letter, Dr. M. indicated that the veteran had 
an abnormal GTT sometime in the late summer while onboard 
ship in 1964.  He noted that both the two and three hour 
blood sugars were at or above 200 mgm%.  He indicated that he 
did not specifically write this into the medical record 
because he did not want to threaten the veteran's flight 
status.  

He further noted that the veteran had had a random urine 
glucose test that was negative.  He indicated that this was 
not unexpected in the early onset of adult DM.  He also noted 
that the veteran was not tested with a repeat GTT prior to 
his discharge from active service.  He indicated that had the 
veteran been tested, he was confident that the GTT would have 
been abnormal.  

He noted that he took responsibility for not making any entry 
into the medical record concerning the finding of early Adult 
Onset DM with abnormal GTT.  He indicated that he was 
concerned that these findings could jeopardize the active 
duty flight status of the veteran at the most critical time 
of his career.  He observed that although failure to make 
such entry into the medical record was not uncommon, it was 
still his responsibility to properly handle the situation.  
He indicated that he felt that he had a greater duty not to 
threaten the veteran's flight activity status than to make 
such an entry into the record.  

At his December 1998 hearing before the undersigned Board 
member, the veteran reported that he would occasionally get 
the shakes while onboard ship.  He also testified as to 
having excessive thirst and excessive urination while 
inservice.  He noted that the first time that he had these 
problems he was inservice.  The veteran indicated that he had 
had high blood sugar readings inservice and that both his 
commanding officer and the flight surgeon wanted him to 
control this with diet.  He noted that these high level 
readings were not reported inservice due to the impact this 
would have had on his duties.  

In a January 1999 letter, L. J., M.D., indicated that he had 
found no blood glucose levels in the veteran's service 
medical records.  He observed that to say "all reports were 
negative for claimed conditions" was not correct as no blood 
glucose tests existed while inservice.  He observed that  
there were no recorded "physicals" for twenty four months 
for the years 1962 and 1963.  He noted that he believed 
whatever was missing was not the responsibility of the 
veteran.  Dr. J. indicated that the first reported blood 
glucose value was a (fasting) value of 146 on September 9, 
1966, and a later one in 1968, a value of 144, and that these 
results were from the veteran's employer Pan Am.  He noted 
that this was only fifteen months after his release from 
active duty.  He further indicated that Dr. M's statements 
appeared to be consistent with Type II diabetes, as was later 
diagnosed.  Dr. J. noted that the medical record of the 
veteran clearly suggested that diabetes was present during 
his time on active duty.  

The Board is of the opinion that service connection is 
warranted for DM.  The Board observes that service medical 
records do not contain any findings or diagnoses of DM and 
that the uranalysis performed at the time of the veteran's 
May 1965 service separation examination was negative for 
sugar.  However, the Board does observe that the veteran 
testified as to having fatigue, shakes, and dizziness, and 
blurred vision inservice.  He also testified as to having 
been found to have high blood sugar readings on several 
occasions during service.  The veteran's testimony is 
supported by letters received from Dr. M., who served as the 
veteran's physician for several years while he was inservice.  
In his August 1996 letter, Dr. M. specifically indicated that 
he had performed glucose tests on the veteran which were 
elevated.  He further noted that both he and the veteran were 
concerned that a diagnosis of DM could have had an adverse 
effect on a nine month Mediterranean cruise.  Dr. M. 
indicated that he could state without reservation that the 
veteran did have a significantly abnormal GTT sometime during 
late 1963.  In his May 1997 letter, Dr. M. indicated that he 
took responsibility for not making any entry into the medical 
record concerning the finding of early Adult Onset DM with 
abnormal GTT.  He noted that he was concerned that these 
findings could have jeopardized the active duty flight status 
of the veteran at the most critical time of his career and 
observed that although failure to make such entry into the 
medical record was not uncommon, it was still his 
responsibility to have properly handled the situation.  He 
indicated that he felt that he had a greater duty not to 
threaten the veteran's flight activity status than to make 
such an entry into the record.  He also noted that had the 
veteran been retested inservice, he was confident that the 
GTT would have been abnormal.  Moreover, Dr. J., following a 
review of the record, indicated that the evidence suggested 
that diabetes was present during his time on active duty.

Based upon the opinions expressed by the private medical 
physicians, the Board is unable to conclude that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it appears that there is at least an approximate 
balance of the positive and negative evidence regarding the 
merits of the issue.  With reasonable doubt resolved in favor 
of the veteran, service connection is warranted for DM.  


Residuals of Right Inguinal Hernia Repair

A review of the veteran's service medical records 
demonstrates that he was diagnosed as having a left direct 
inguinal hernia.  In December 1963, the veteran underwent a 
left indirect inguinal hernia.  There were no complaints or 
findings of a right inguinal hernia in the available service 
medical records.  

In July 1995, the veteran requested service connected for a 
hernia.  

At the time of his September 1995 VA examination, the veteran 
reported that he underwent a right inguinal herniorrhaphy in 
1962.  He noted that it bothered him only when it protruded 
and that if he pushed it back it stopped aching.  He 
indicated that he had decided "to not have it operated on".  
Physical examination revealed no inguinal hernias.  

In an August 1996 letter, Dr. M. indicated that during the 
Mediterranean Cruise, he noted that the veteran had a 
reducible unilateral inguinal hernia which was essentially 
asymptomatic.  Dr. M. reported that he did not feel that this 
required surgery at that time.  He also noted that he did not 
make such an entry in the veteran's health record as he did 
not feel that the veteran's hernia would adversely affect his 
flight status.  He indicated that he could state with 
certainty that the veteran had a unilateral inguinal hernia 
which was asymptomatic and that the diagnosis was made during 
the overseas cruise sometime in 1964.  

At his May 1997 hearing, the veteran reported that he was 
diagnosed as having relaxed rings in the inguinal area while 
inservice and was told that the rings would not get any 
better.  He noted that he had the left hernia repaired and 
that he was told that they were going to watch the right one.  
He reported that the right hernia was repaired in the early 
1970's.  

In a May 1997 letter, Dr. M. indicated that the veteran had a 
small irreducible right inguinal hernia in the late summer of 
1964.  

At his December 1998 hearing, the veteran again testified as 
to having been told that he had relaxed ring in the inguinal 
area while inservice.  The veteran also testified to having 
scars on both sides.  He noted that some of the residuals 
from his 1971 right hernia repair still bothered him today, 
including having a recurrent protrusion.  

The veteran also submitted copies of a September 1966 Pan Am 
physical report where he was a noted to have a relaxed right 
inguinal hernia ring.  The veteran also submitted a copy of a 
January 1971 treatment record which indicated that he had had 
a herniorrhaphy in December 1970.  

The Board is of the opinion that the service connection is 
warranted for residuals of a right inguinal hernia repair.  
The Board observes that service medical records do not 
contain any findings or diagnoses of a right inguinal hernia 
repair.  However, the Board does note that the veteran 
testified as to having relaxed right inguinal rings.  The 
Board further observes that the veteran was found to have 
relaxed right inguinal rings at the time of a September 1966 
examination and that a right inguinal hernia repair was 
performed in December 1970.  The Board also notes that Dr. M. 
indicated that the veteran had a small irreducible right 
inguinal hernia in the late summer of 1964.

Based upon the evidence, the Board is unable to conclude that 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, it appears that there is at least an 
approximate balance of the positive and negative evidence 
regarding the merits of the issue.  With reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for residuals of a right inguinal hernia repair.  


ORDER

Service connection for Diabetes Mellitus is granted.  

Service connection for residuals of a right inguinal hernia 
repair is granted.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


